426 F.2d 819
70-1 USTC  P 9447
FORREST CITY PRODUCTION CREDIT ASSOCIATION, Appellant,v.UNITED STATES of America, Appellee.
No. 19890.
United States Court of Appeals, Eighth Circuit.
June 5, 1970.

Byron M. Eiseman, Jr., of Smith, Williams, Friday & Bowen, Little Rock, Ark., for appellant; William H. Bowen, Little Rock, Ark., on the brief.
Ann E. Belanger, Atty., Dept. of Justice, Washington, D.C., for appellee; Johnnie M. Walters, Asst. Atty. Gen., and Lee A. Jackson and William A. Friedlander, Attys., Dept. of Justice, Washington, D.C., and Wilbur H. Dillahunty, U.S. Atty., Little Rock, Ark., on the brief.
Before VAN OOSTERHOUT, Chief Judge, and MATTHES and GIBSON, Circuit judges.
PER CURIAM.


1
This is an appeal by Forrest City Production Credit Association from final judgment denying its claim for refund of deficiency in 1961 income tax determined by the Commissioner resulting from a disallowance of a change of taxpayer's annual accounting period.


2
The taxpayer in 1961, without the consent of the Commissioner, changed its accounting and tax reporting period from a calendar year to a fiscal year basis.  Such change in reporting taxes without the consent of the Commissioner is available only to new taxpayers.  The sole issue presented by this appeal is whether under the income tax law and regulations the taxpayer in 1961 qualified as a new taxpayer.


3
Chief Judge Harris who tried this case decided the issue against the taxpayer. His well-considered opinion, which sets out the undisputed facts and the relevant statutes and regulations, is reported at D.C., 300 F.Supp. 609.


4
The crucial issue presented on this appeal presents a close and difficult question of first impression.  We have given careful consideration to the contentions made by able counsel for both sides.  Judge Harris in his well-reasoned opinion has fairly demonstrated that he has correctly resolved the issue.  No useful purpose will be served in retreading the ground so well covered by Judge Harris in his opinion.


5
We affirm upon the basis of Judge Harris' reported opinion.